On March 5, 2003, the defendant was sentenced to the following: Count I: Possession of Dangerous Drugs, a felony: Twenty (20) years in the Montana State Prison; and Count II: Criminal Production or Manufacture of Dangerous Drugs, a felony: Forty (40) years in the Montana State Prison, with twenty (20) years suspended, to run consecutive to Count I.
On August 21, 2003, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Sasha Brownlee. The state was represented by George Corn.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
The Division finds that the reasons advanced for modification are sufficient to hold that the sentences imposed by the District Court are *43clearly excessive in that they were ordered to run consecutively, rather than concurrently, and that the subject nature of the combined sentences is the result of the defendant having no prior felony convictions and the disparate treatment given to the co-defendants. The Division finds the disparity in the treatment to be troubling, even considering the different levels of involvement between the defendant and the codefendants.
DATED this 8th day of September, 2003.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentences shall be ordered to run concurrently, rather than consecutively.
Done in open Court this 21st day of August, 2003.
Chairperson, Hon. Katherine R. Curtis, Member, Hon. Marc G. Buyske and Member, Hon. Gary Day.